Exhibit 10.22
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
this                 day of                          ,                , by and
between                            (the “Indemnitee”) and Dycom Industries,
Inc., a Florida corporation (the “Corporation”).
WITNESSETH
     WHEREAS, the Board of Directors of the Corporation (the “Board of
Directors”) has reviewed and analyzed the protection from liability available to
directors or officers of the Corporation (hereinafter, “Directors” or
“Officers”) and its subsidiaries under the Corporation’s existing corporate
documents and applicable law; and
     WHEREAS, increases in corporate litigation subjects Directors and Officers
to expensive litigation risks at the same time that the availability of
directors’ and officers’ liability insurance has been limited; and
     WHEREAS, the Board of Directors has determined that the protection offered
by the Corporation’s existing corporate documents, applicable law, and liability
insurance is not sufficient to fully protect its Directors or Officers from
liability; and
     WHEREAS, it is essential to the Corporation to attract and retain the most
capable persons available as Directors and/or Officers; and
     WHEREAS, the Board of Directors has determined that highly competent
persons will be difficult to attract and retain as Directors and/or Officers
unless they are adequately protected against liabilities incurred in performance
of their duties in such capacity; and
     WHEREAS, the Board of Directors has determined that the use of
indemnification agreements will allow the Corporation to offer additional
appropriate protection from liability to its Directors or Officers; and
     WHEREAS, the Indemnitee is a Director and/or Officer; and
     WHEREAS, the indemnification and advancement provisions of Section 607.0850
of the Florida Business Corporation Act (the “FBCA”) and Article XIV of the
bylaws of the Corporation (the “Bylaws”) expressly provide that they are
non-exclusive; and
     NOW THEREFORE, in consideration of the Indemnitee’s services to the
Corporation, the mutual agreements and covenants contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1



--------------------------------------------------------------------------------



 



     Section 1. Definitions. For purposes of this Agreement:
          (a) “Change in Control” shall mean, and a Change in Control shall be
deemed to have occurred if, on or after the date of this Agreement, (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than (A) a trustee or other fiduciary holding securities under an employee
benefit plan of one or more of the Corporation or any of its subsidiaries, as
the case may be, acting in such capacity or (B) a corporation owned directly or
indirectly by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing more than
thirty-three percent (33%) of the total voting power represented by the
Corporation’s then outstanding Voting Securities (as defined below), (ii) during
any period of two (2) consecutive years, individuals who at the beginning of
such period constitute the Board of Directors and any new director whose
election by the Board of Directors or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds (2/3)
of the Directors then still in office who either were Directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, (iii) the
stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation other than a merger or consolidation that
would result in the Voting Securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least a
majority of the total voting power represented by the Voting Securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation, (iv) the stockholders of the Corporation approve a plan of
complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of (in one transaction or a series of related
transactions) all or substantially all of the Corporation’s assets, or (v) the
Corporation shall file or have filed against it, and such filing shall not be
dismissed, any bankruptcy, insolvency or dissolution proceedings, or a trustee,
administrator or creditors committee shall be appointed to manage or supervise
the affairs of the Corporation.
          (b) “Corporate Status” shall mean the status of a person who is
serving or has served (i) as a director or officer of the Corporation, (ii) in
any capacity with respect to any employee benefit plan of the Corporation, or
(iii) as a director, partner, trustee, officer, employee or agent of any other
Entity at the request of the Corporation. For purposes of this Agreement, an
officer or director of the Corporation who is serving or has served as a
director, partner, trustee, officer, employee or agent of a Subsidiary shall be
deemed to be serving at the request of the Corporation.
          (c) “Disinterested Director” shall mean a director of the Corporation
who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

2



--------------------------------------------------------------------------------



 



          (d) “Effective Date” shall mean the date first listed above.
          (e) “Entity” shall mean any corporation, partnership, limited
liability company, joint venture, foundation, association, organization or other
legal entity.
          (f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and such regulations and guidance promulgated thereunder.
          (g) “Expenses” shall mean all fees, costs and expenses incurred in
connection with any Proceeding, including, without limitation, attorneys’ fees,
disbursements and retainers, fees and disbursements of expert witnesses, private
investigators and professional advisors (including, without limitation,
accountants and investment bankers), court costs, transcript costs, fees of
experts, travel expenses, duplicating, printing and binding costs, telephone and
fax transmission charges, postage, delivery services, secretarial services, and
other disbursements and expenses.
          (h) “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporate law and neither presently is,
nor in the past five years has been, retained to represent: (i) the Corporation
or Indemnitee in any matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.
          (i) “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts paid in settlement.
          (j) “Proceeding” shall mean any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution mechanism,
investigation, administrative hearing or any other proceeding, whether civil,
criminal, administrative or investigative, formal or informal, including
appeals, except one initiated by an Indemnitee pursuant to Section 10 or Section
13(b) of this Agreement to enforce his rights under this Agreement.
          (k) “Subsidiary” shall mean any Entity of which the Corporation owns
(either directly or through or together with another Subsidiary of the
Corporation) either (i) a general partnership, managing membership or other
similar interest or (ii) fifty percent (50%) or more of the (A) voting power of
the voting capital equity interests of such Entity, or (B) outstanding voting
capital stock or other voting equity interests of such Entity.
          (l) “Voting Securities” shall mean securities of the Corporation that
entitle the holder to vote for the election of Directors.

3



--------------------------------------------------------------------------------



 



     Section 2. Services by Indemnitee. In consideration of the Corporation’s
covenants and commitments hereunder, Indemnitee agrees to continue to serve as a
Director or Officer. However, this Agreement shall not impose any obligation on
Indemnitee or the Corporation to continue Indemnitee’s service to the
Corporation beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.
     Section 3. Agreement to Indemnify. The Corporation agrees to indemnify
Indemnitee as follows:
          (a) Subject to the exceptions contained in Section 4 below, if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding (other than an action by or in the right of the Corporation) by
reason of Indemnitee’s Corporate Status, either prior to or after the execution
of this Agreement, Indemnitee shall be indemnified by the Corporation against
all Expenses and Liabilities incurred or paid by Indemnitee in connection with
such Proceeding (referred to herein as “Indemnifiable Expenses” and
“Indemnifiable Liabilities,” respectively, and collectively as “Indemnifiable
Amounts”) if (i) Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Corporation, and (ii) with respect to any criminal Proceeding, Indemnitee had no
reasonable cause to believe that Indemnitee’s conduct was unlawful. In addition,
the Corporation shall indemnify and hold harmless the Indemnitee from and
against any and all federal, state, local or foreign taxes (if any) imposed on
the Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement.
          (b) Subject to the exceptions contained in Section 4 below, if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor by reason of Indemnitee’s Corporate Status, either prior to or after the
execution of this Agreement, Indemnitee shall be indemnified by the Corporation
against all Indemnifiable Expenses and amounts paid in settlement if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in, or
not opposed to, the best interests of the Corporation, except that no
indemnification shall be made under this subsection in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged by a court of
competent jurisdiction that Indemnitee is liable to the Corporation, unless, and
only to the extent that, the court in which such Proceeding was brought or
another court of competent jurisdiction determines upon application that in view
of all the circumstances of the case, that Indemnitee is fairly and reasonably
entitled to indemnity for such Indemnifiable Expenses and amounts paid in
settlement, then Indemnitee shall be entitled to payment in such amount as such
court deems proper. In addition, the Corporation shall indemnify and hold
harmless the Indemnitee from and against any and all federal, state, local or
foreign taxes (if any) imposed on the Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement.
          (c) Except as otherwise prohibited under applicable law, the
Proceedings described in Sections 3(a) and 3(b) hereof shall include, for
purposes of this Agreement, any Proceedings that involve, directly or
indirectly, activities of the Indemnitee both in his or her official capacities
as a Director or Officer and actions taken in another capacity while serving as
Director or Officer on behalf of the Corporation.

4



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the exceptions listed in Section 4 below, to the
extent that Indemnitee has been successful on the merits or otherwise in defense
of any Proceeding referred to in subsections 3(a) or 3(b), or in defense of any
claim, issue, or matter therein, Indemnitee shall be indemnified by the
Corporation against Indemnifiable Expenses actually and reasonably incurred by
Indemnitee in connection therewith.
          (e) If Indemnitee is entitled under any provisions of this Agreement
to indemnification by the Corporation for some or a portion of Indemnifiable
Amounts but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such Indemnifiable Amounts
to which Indemnitee is entitled.
          (f) For purposes of this Section 3 only, the Indemnitee shall be
deemed to have acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, or,
with respect to any criminal Proceeding, to have had no reasonable cause to
believe the Indemnitee’s conduct was unlawful, if such action was based on a
reasonable reliance upon any of the following: (i) the records or books of the
Corporation or applicable Entity, including financial statements;
(ii) information supplied to the Indemnitee by the officers of such Entity in
the course of their duties; (iii) the advice of legal counsel for the
Corporation or the applicable Entity; or (iv) information or records given in
reports made to the Corporation or the applicable Entity by its independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by such entity. The provisions of this Section 3(f) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Section 3.
     Section 4. Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances unless
it has been determined in accordance with Section 7 that, in connection with the
subject of the Proceeding out of which the claim for indemnification has arisen,
a judgment or other final adjudication establishes that his or her actions, or
omissions to act, were material to the cause of action so adjudicated and
constitute:
          (i) a violation of criminal law, unless the Indemnitee had reasonable
cause to believe his or her conduct was lawful or had no reasonable cause to
believe his or her conduct was unlawful;
          (ii) a transaction from which Indemnitee derived an improper personal
benefit;
          (iii) in the event the Indemnitee is a Director, a circumstance under
which the liability provisions of Section 607.0834 of the FBCA are applicable;
or

5



--------------------------------------------------------------------------------



 



          (iv) willful misconduct or a conscious disregard for the best
interests of the Corporation, in each case, in a Proceeding by or in the right
of the Corporation to procure a judgment in its favor or in a Proceeding by or
in the right of a stockholder.
     Section 5. Advancement of Expenses. The Corporation shall advance all
Indemnifiable Expenses within thirty (30) days after the receipt by the
Corporation of a written request from Indemnitee for such advancement and on a
current basis thereafter, whether prior to or after final disposition of the
underlying Proceeding. Such written request shall be accompanied by evidence of
the Indemnifiable Expenses incurred by Indemnitee and shall include a written
undertaking by or on behalf of Indemnitee to repay any and all amounts advanced
if it shall ultimately be determined that Indemnitee is not entitled to
indemnification by the Corporation under this Agreement. Indemnitee’s repayment
undertaking shall be unsecured and interest-free. However, advancement of
Indemnifiable Expenses shall not be made to Indemnitee if a judgment or other
final adjudication establishes that his or her actions, or omissions to act,
were material to the cause of action so adjudicated and constitute:
          (a) A violation of criminal law, unless the Indemnitee had reasonable
cause to believe his or her conduct was lawful or had no reasonable cause to
believe his or her conduct was unlawful;
          (b) A transaction from which Indemnitee derived an improper personal
benefit;
          (c) In the event the Indemnitee is a Director, a circumstance under
which the liability provisions of Section 607.0834 of the FBCA are applicable;
or
          (d) Willful misconduct or a conscious disregard for the best interests
of the Corporation in a Proceeding by or in the right of the Corporation to
procure a judgment in its favor or in a Proceeding by or in the right of a
stockholder.
     Section 6. Defense of the Underlying Proceeding.
          (a) Notice by Indemnitee. Upon being served with any summons,
citation, subpoena, complaint, indictment, information, or other document
relating to any Proceeding which may result in the payment of Indemnifiable
Amounts or the advancement of Indemnifiable Expenses hereunder, Indemnitee shall
notify the Corporation promptly, but in all events no later than the earlier of
(i) fourteen (14) days after actual receipt, or (ii) as soon as necessary after
actual receipt to prevent the Corporation from being materially and adversely
prejudiced by late notice; provided, however, that the failure to provide such
notice shall not release the Corporation from any of its obligations under this
Agreement except to the extent that the Corporation is materially prejudiced by
such failure.

6



--------------------------------------------------------------------------------



 



          (b) Option to Control Defense. Subject to the provisions of
Section 6(c), in the event the Corporation is obligated to advance Indemnifiable
Expenses under Section 5, the Corporation shall have the right to participate in
any Proceeding and, at its option, assume the defense of any Proceeding with
counsel approved by Indemnitee (which approval shall not be unreasonably
withheld or delayed), upon the delivery to Indemnitee of written notice of its
election to do so. However, the Indemnitee shall have the right to effectively
participate in the defense and/or settlement of such Proceeding, including
receiving copies of all correspondence and participating in all meetings and
teleconferences concerning the Proceeding. In no event shall the Corporation
consent to the entry of any judgment against Indemnitee or enter into any
settlement or compromise without the prior written consent of the Indemnitee,
(which consent shall not be unreasonably withheld or delayed).
          (c) Limitation of Obligation to Reimburse Defense Expenses. In the
event the Corporation assumes the defense of any Proceeding pursuant to
Section 6(b), the Corporation will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding; provided that (i) the Corporation shall
indemnify Indemnitee for reasonable costs and expenses of counsel for Indemnitee
to monitor the Proceeding (provided, however, that such counsel for Indemnitee
will not appear as counsel of record in any such Proceeding) and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Corporation, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee in the conduct of
any such defense, or (C) the Corporation shall not continue to retain the
approved counsel to defend such Proceeding, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Corporation. Except as
otherwise provided by Section 6(d) below, the Corporation’s obligation to
indemnify Indemnitee with respect to legal fees shall be limited to the fees
charged by counsel selected by Indemnitee and all other persons similarly
entitled to indemnification by the Corporation in the same Proceeding on account
of their Corporate Status to defend the interests of all such persons entitled
to indemnification.
          (d) Indemnitee’s Right to Individual Counsel. Notwithstanding the
provisions of Section 6(c) above, if in a Proceeding to which Indemnitee is a
party by reason of Indemnitee’s Corporate Status, Indemnitee reasonably
concludes that it may have separate defenses or counterclaims to assert with
respect to any issue which may not be consistent with the position of other
defendants in such Proceeding, Indemnitee shall be entitled to be represented by
separate legal counsel of Indemnitee’s choice at the expense of the Corporation.
In addition, if the Corporation fails to comply with any of its obligations
under this Agreement or in the event that the Corporation or any other person
takes any action to declare all or any part of this Agreement void or
unenforceable, or institutes any Proceeding to deny or to recover from
Indemnitee the benefits intended to be provided to Indemnitee hereunder,
Indemnitee shall have the right to retain counsel of Indemnitee’s choice, at the
expense of the Corporation, to represent Indemnitee in connection with any such
matter.
     Section 7. Procedure for Determination of Entitlement to Indemnification.
          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification (a “Determination”). The Secretary of the
Corporation shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification. All Expenses related to the making of a Determination shall be
borne solely by the Corporation.

7



--------------------------------------------------------------------------------



 



          (b) Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 7(a) above, a Determination shall be made (unless
made by a court) in the specific case: (i) if a Change in Control shall have
occurred, by Independent Counsel (unless Indemnitee shall request that such
Determination be made by the Board of Directors or the stockholders, in which
case by the person or persons or in the manner provided for in clauses (ii) or
(iii) of this Section 7(b)) in a written opinion to the Board of Directors, a
copy of which shall be delivered to Indemnitee; (ii) if a Change in Control
shall not have occurred, (A) by the Board of Directors by a majority vote of a
quorum consisting of Disinterested Directors, or (B) if a quorum of the Board of
Directors consisting of Disinterested Directors is not obtainable or, even if
obtainable, by majority vote of a committee duly designated by the Board of
Directors (in which non-Disinterested Directors may participate) consisting
solely of two or more Disinterested Directors; or (C) by Independent Counsel in
a written opinion to the Board of Directors, a copy of which shall be delivered
to Indemnitee or (D) by the stockholders of the Corporation by a majority vote
of a quorum consisting of stockholders who were not parties to such Proceeding
or, if no such quorum is obtainable, by a majority vote of stockholders who were
not parties to such Proceeding; or (iii) as provided in Section 8(b) of this
Agreement. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such Determination and any determination under Section 7(f). Indemnitee shall
cooperate with the person, persons or Entity making such Determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or Entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
Determination. Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or Entity making such Determination shall be borne by the
Corporation (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby agrees to indemnify and hold
Indemnitee harmless therefrom.
          (c) In the event a Determination is to be made by Independent Counsel
pursuant to Section 7(b), the Independent Counsel shall be selected as provided
in this Section 7(c) and such Determination shall be made in accordance with the
standards set forth in Section 8 below. If a Change in Control shall not have
occurred, the Independent Counsel shall be selected by the Board of Directors in
the manner prescribed in Subsections 7(b)(ii)(A) or (ii)(B), or if a quorum of
the Directors cannot be obtained for Subsection 7(b)(ii)(A) and the committee
cannot be designated under Subsection 7(b)(ii)(B), selected by a majority vote
of the Board of Directors (in which non-Disinterested Directors may
participate), and the Corporation shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
in Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Corporation advising it of the
identity of the Independent Counsel so selected. In either event, Indemnitee or
the Corporation, as the case may be, may, within seven (7) days after such
written notice of selection shall have been given, deliver to the Corporation or
to Indemnitee, as the case may be, a written objection to such selection. Such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 1(h), and the objection shall set forth with particularity the factual
basis of such assertion. If such written objection is made, the Independent
Counsel so selected may not serve as Independent Counsel unless and until a
court has determined that such objection is without merit. If, within twenty
(20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 7(a), the parties cannot resolve any
objections to the selected Independent Counsel or mutually agree on another
Independent Counsel, either the Corporation or Indemnitee may petition the
Circuit Court of Palm Beach County, Florida or other court of competent
jurisdiction having jurisdiction over Palm Beach County, Florida for resolution
of any objection which shall have been made by the Corporation or Indemnitee to
the other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the Court or by such other person as
the Court shall designate, and the person with respect to whom an objection is
so resolved or the person so appointed shall act as Independent Counsel under
Section 7(b). The Corporation shall pay any and all reasonable fees and expenses
of Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 7(b), and the Corporation shall pay all reasonable
fees and expenses incident to the procedures of this Section 7(c), regardless of
the manner in which such Independent Counsel was selected or appointed. Upon the
due commencement of any Proceeding or arbitration pursuant to
Section 10(a)(iii), Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

8



--------------------------------------------------------------------------------



 



          (d) Stockholder Vote on Determination. Notwithstanding the provisions
of Section 607.0850 of the FBCA, the Indemnitee and any other stockholder who is
a party to the Proceeding for which indemnification or reimbursement is sought
shall be entitled to vote on any Determination to be made by the Corporation’s
stockholders. In addition, in connection with each meeting at which a
stockholder Determination will be made, the Corporation shall solicit proxies
that expressly include a proposal to indemnify or reimburse the Indemnitee. Any
Corporation proxy statement relating to a proposal to indemnify or reimburse the
Indemnitee shall not include a recommendation against indemnification or
reimbursement.
          (e) Access by Indemnitee to Determination. The Corporation shall
afford to the Indemnitee and his representatives ample opportunity to present
evidence of the facts upon which the Indemnitee relies for indemnification or
reimbursement, together with other information relating to any requested
Determination.
          (f) Reasonableness of Expenses. In accordance with Section 607.0850(5)
of the FBCA, the evaluation and finding as to the reasonableness of Expenses
incurred by the Indemnitee for purposes of this Agreement shall be made (in the
following order of preference) within 30 days after the Indemnitee’s delivery to
the Corporation of a request that includes a reasonable accounting of expenses
incurred:
          (i) first, by the Board of Directors by a majority vote or consent of
a quorum consisting of Disinterested Directors, or
          (ii) next, if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, by majority
vote of a committee duly designated by the Board of Directors (in which
non-Disinterested Directors may participate) consisting solely of two or more
Disinterested Directors; or
          (iii) next, if such a committee cannot be designated, by Independent
Counsel.

9



--------------------------------------------------------------------------------



 



All Expenses shall be considered reasonable for purposes of this Agreement if
the finding contemplated by this Section 7(f) is not made within the prescribed
time.
     Section 8. Presumptions and Effect of Certain Proceedings.
          (a) In making a Determination, including any Determination made by
Independent Counsel pursuant to Section 7(b) and set forth in an opinion
delivered by such Independent Counsel, the person, persons or Entity making such
Determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 7(a), and the Corporation shall have the burden of proof
by clear and convincing evidence to overcome that presumption in connection with
the making by any person, persons or Entity of any Determination contrary to
that presumption.
          (b) If the person, persons or Entity empowered or selected under
Section 7 to determine whether Indemnitee is entitled to indemnification shall
not have made a Determination within sixty (60) days after receipt by the
Corporation of the request therefore, the requisite Determination shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such sixty (60)-day period may be extended for a reasonable time,
not to exceed an additional thirty (30) days, if the person, persons or Entity
making the Determination in good faith requires such additional time for the
obtaining or evaluating of documentation and/or information relating thereto;
and provided, further, that the foregoing provisions of this Section 8(b) shall
not apply (i) if the Determination is to be made by the stockholders pursuant to
Section 7(b) of this Agreement and if (A) within fifteen (15) days after receipt
by the Corporation of the request for such Determination, the Board of Directors
has resolved to submit such Determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy-five
(75) days after such receipt and such Determination is made thereat, or (B) a
special meeting of stockholders is called within fifteen (15) days after such
receipt for the purpose of making such Determination, such meeting is held for
such purpose within sixty (60) days after having been so called and such
Determination is made thereat, or (ii) if the Determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 7(b) of
this Agreement.
          (c) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Corporation or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

10



--------------------------------------------------------------------------------



 



     Section 9. Exception to Right of Indemnification or Advancement of
Expenses. Any other provision herein to the contrary notwithstanding, the
Corporation shall not be obligated pursuant to the terms of this Agreement to
provide indemnification and/or advancement in the following instances:
          (a) Claims Initiated by the Indemnitee. To indemnify or advance
Expenses to the Indemnitee with respect to Proceedings initiated or brought
voluntarily by the Indemnitee and not by way of defense, counterclaim or
crossclaim, except with respect to Proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law or
otherwise as required under Section 607.0850(3) of the FBCA or other similar
provision of any other applicable corporations law, but such indemnification or
advancement of Expenses may be provided by the Corporation in specific cases if
the Board of Directors has approved the initiation or bringing of such suit.
          (b) Lack of Good Faith. To indemnify the Indemnitee for any Expenses
incurred by the Indemnitee with respect to any Proceeding instituted by the
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that all of the material assertions made by the
Indemnitee in such Proceeding were not made in good faith or were frivolous.
          (c) Insured Claims. To indemnify the Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties and amounts paid in settlement) which
have been paid directly to the Indemnitee by an insurance carrier under a policy
of directors and officers liability insurance maintained by the Corporation or
from any other source.
          (d) Claims Under Section 16(b). To indemnify the Indemnitee for
Expenses and the payment of profits arising from the purchase and sale by the
Indemnitee of securities in violation of Section 16(b) of the Exchange Act or
any similar successor statute.

11



--------------------------------------------------------------------------------



 



     Section 10. Remedies of Indemnitee.
          (a) In the event that (i) a Determination is made pursuant to
Section 7 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 5, (iii) the Determination is to be made by Independent Counsel pursuant
to Section 7(b) and such Determination shall not have been made and delivered in
a written opinion within ninety (90) days after receipt by the Corporation of
the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 3(c) within ten (10) days after receipt by the Corporation
of a written request therefor, or (v) payment of indemnification is not made
within ten (10) days after a Determination has been made that Indemnitee is
entitled to indemnification or such Determination is deemed to have been made
pursuant to Sections 7 or 8, Indemnitee shall be entitled to an adjudication in
an appropriate court of competent jurisdiction located in Palm Beach County,
Florida of his or her entitlement to such indemnification or advancement of
Expenses. The Corporation shall not oppose Indemnitee’s right to seek any such
adjudication.
          (b) In the event that a Determination shall have been made pursuant to
Section 7 that Indemnitee is not entitled to indemnification of Indemnifiable
Amounts, any judicial proceeding commenced pursuant to this Section 10 shall be
conducted in all respects as a de novo trial on the merits and Indemnitee shall
not be prejudiced by reason of that adverse Determination. In any judicial
proceeding commenced pursuant to this Section 10, the Corporation shall have the
burden of proving by a preponderance of the evidence that Indemnitee is not
entitled to indemnification of Indemnifiable Amounts or advancement of
Indemnifiable Expenses, as the case may be.
          (c) If a Determination shall have been made or deemed to have been
made pursuant to Sections 7 or 8 that Indemnitee is entitled to indemnification
of Indemnifiable Amounts, the Corporation shall be bound by such Determination
in any judicial proceeding commenced pursuant to this Section 10, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
          (d) Unless contrary to applicable law, neither the Corporation nor the
Indemnitee may assert in any judicial proceeding commenced pursuant to this
Section 10 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and the Corporation and the Indemnitee shall stipulate
in any such court that they are bound by all the provisions of this Agreement.
          (e) In the event that Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication to enforce his or her rights under, or to recover damages
for breach of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
expenses (of the types described in the definition of Expenses in Section 1)
actually and reasonably incurred by him or her in such judicial adjudication,
but only if he or she prevails therein. If it shall be determined in such
judicial adjudication that Indemnitee is entitled to receive part but not all of
the indemnification or advancement of expenses sought, Indemnitee shall be
indemnified for the expenses incurred by Indemnitee in connection with such
judicial adjudication to the extent such expenses are reasonably related to the
part of the indemnification of Indemnifiable Amounts or advancement of
Indemnifiable Expenses awarded to Indemnitee.

12



--------------------------------------------------------------------------------



 



     Section 11. Insurance. Prior to any Change in Control, the Corporation
shall maintain an insurance policy or policies with reputable and creditworthy
insurance companies with ratings of A- (excellent) or better from A.M. Best or
another nationally recognized rating agency providing liability insurance for
directors and officers or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which such person serves at the
request of the Corporation and providing for coverage substantially similar or
better, in all material respects, to the coverage maintained by the Corporation
as of the Effective Date; provided, however, that this provision shall not apply
should the Board of Directors be unable to maintain such insurance for which the
premium is not grossly excessive relative to the coverage provided thereunder.
In all policies of director and officer liability insurance purchased by the
Corporation, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Corporation’s Directors and Officers (other than in the
case of an independent director liability insurance policy, which would only
apply to independent or outside Directors). The Corporation shall promptly
notify Indemnitee of any good faith determination not to provide such coverage.
     Section 12. Insurance Upon a Change in Control. In the event of and
immediately upon a Change in Control, the Corporation (or any successor to the
interests of the Corporation by way of merger, sale of assets or otherwise)
shall be obligated to continue, procure and/or otherwise maintain in effect for
a period of six (6) years from the date on which such Change in Control is
effective a policy or policies of insurance (the “Change in Control Coverage”)
with reputable and creditworthy insurance companies with ratings of A-
(excellent) or better from A.M. Best or another nationally recognized rating
agency providing Indemnitee with coverage for losses from wrongful acts
occurring on or before the effective date of the Change in Control, and to
ensure the Corporation’s performance of its indemnification obligations under
this Agreement. If such insurance is in place immediately prior to the Change in
Control, then the Change in Control Coverage shall contain limits, deductibles
and exclusions substantially identical to those in place immediately prior to
the Change in Control. In the event that the Corporation does not maintain such
insurance immediately prior to the Change in Control, the Change in Control
Coverage shall contain such limits, deductibles, terms and exclusions as are
customary for companies of similar size as determined by an insurance brokerage
company of national reputation, provided, however, that in no event shall the
Change in Control Coverage contain limits, deductibles, terms and exclusions
that are less favorable to Indemnitee than those set forth in the policy or
policies most recently maintained by the Corporation. Each policy evidencing the
Change in Control Coverage shall be non-cancellable by the insurer except for
non-payment of premium.

13



--------------------------------------------------------------------------------



 



     Section 13. Insurance Claims.
          (a) If the Corporation has a policy of liability insurance for
Directors and Officers in effect at the time the Corporation receives
notification from either the Indemnitee or a third party of summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding which may result in the payment of Indemnifiable Amounts or the
advancement of Indemnifiable Expenses hereunder, the Corporation shall give
prompt notice of such potential claim to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action, consistent with the
Corporation’s obligations under the policy and to its stockholders and its other
Directors and Officers, to cause such insurers to pay, on behalf of Indemnitee,
all losses and expenses payable as a result of such claim in accordance with the
terms of such policies.
          (b) In the event that Indemnitee is required to seek judicial
adjudication to enforce his or her rights for reimbursement or payment of any
insured losses under, or to recover damages for breach of, the Corporation’s
Director and Officer insurance policy, Indemnitee shall be entitled to recover
from the Corporation, and shall be indemnified by the Corporation against, any
and all expenses (of the types described in the definition of Expenses in
Section 1) actually and reasonably incurred by him or her in such judicial
adjudication, unless the court determines that such action was not brought in
good faith or was frivolous. If it shall be determined in such judicial
adjudication that Indemnitee is entitled to receive part but not all of the
claimed losses or expenses, Indemnitee shall be indemnified for the expenses
incurred by Indemnitee in connection with such judicial adjudication to the
extent such expenses are reasonably related to the part of the insured losses or
expenses awarded to Indemnitee.
     Section 14. Subrogation. In the event of any payment under this Agreement
by the Corporation, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action reasonably necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights.
     Section 15. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of (a) ten (10) years after the date that Indemnitee
shall have ceased to serve (i) as a director or officer of the Corporation,
(ii) in any capacity with respect to any employee benefit plan of the
Corporation, or (iii) as a director, partner, trustee, officer, employee or
agent of any other Entity at the request of the Corporation or (b) the final
termination of all pending Proceedings in respect of which Indemnitee is granted
rights of indemnification of Indemnifiable Amounts or advancement of
Indemnifiable Expenses hereunder and of any judicial proceeding commenced by
Indemnitee pursuant to Section 10 or 13(b) of this Agreement relating thereto.
This Agreement shall be binding upon the Corporation and its successors and
assigns and shall inure to the benefit of Indemnitee and his or her heirs,
executors and administrators. The provisions of this Agreement shall cover
Proceedings whether now pending or hereafter commenced and shall be retroactive
to cover acts or omissions or alleged acts or omissions which heretofore have
taken place.

14



--------------------------------------------------------------------------------



 



     Section 16. Representations and Warranties of the Corporation. The
Corporation hereby represents and warrants to Indemnitee as follows:
          (a) Authority. The Corporation has all necessary power and authority
to enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by the Corporation.
          (b) Enforceability. This Agreement, when executed and delivered by the
Corporation in accordance with the provisions hereof, shall be a legal, valid
and binding obligation of the Corporation, enforceable against the Corporation
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors’ rights generally.
     Section 17. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
     Section 18. Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) when transmitted by
facsimile and receipt is acknowledged, or (c) sent by recognized commercial
overnight courier service, on the second business day after the date on which it
is so sent:
     If to the Corporation:

        Dycom Industries, Inc.
11770 U.S. Highway 1, Suite 101
Palm Beach Gardens, Florida 33408
Attention: General Counsel

If to Indemnitee:

                                                       
                                                       
                                                       

15



--------------------------------------------------------------------------------



 



     Section 19. Subsequent Legislation. If the FBCA is amended after adoption
of this Agreement to expand further the indemnification permitted to directors
or officers, then the Corporation shall indemnify Indemnitee to the fullest
extent permitted by the FBCA, as so amended.
     Section 20. Non-Exclusivity. The rights to payment of Indemnifiable Amounts
and advancement of Indemnifiable Expenses as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Articles of Incorporation or the Bylaws,
any agreement, a vote of stockholders or a resolution of Disinterested
Directors, or otherwise. The parties hereto intend that this Agreement shall
provide for indemnification in excess of that expressly permitted by statute,
including, without limitation, any indemnification provided by the Corporation’s
Articles of Incorporation, its Bylaws, vote of its stockholders or Disinterested
Directors, or applicable law. No amendment, alteration or termination of this
Agreement or any provision hereof shall be effective as to any Indemnitee with
respect to any action taken or omitted by such Indemnitee in his or her
Corporate Status prior to such amendment, alteration or termination. As set
forth in Section 15 above, Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as an agent of the Corporation.
     Section 21. Non-Disclosure of Payments. Except as expressly required by law
or regulation, neither party shall disclose any payments under this Agreement
unless prior approval of the other party is obtained. Any payments to the
Indemnitee that must be disclosed shall, unless otherwise required by law or
regulation, be described only in Corporation proxy or information statements
relating to special and/or annual meetings of the Corporation’s shareholders,
and the Corporation shall afford the Indemnitee the reasonable opportunity to
review all such disclosures and, if requested, to explain in such statement any
mitigating circumstances regarding the events reported.
     Section 22. Covenant Not to Sue, Limitation of Actions and Release of
Claims. Except with respect to matters specifically excluded from permissible
indemnification pursuant to Section 607.0850 of the FBCA as currently in effect,
no legal action shall be brought and no cause of action shall be asserted by or
on behalf of the Corporation (or any of its subsidiaries) against the
Indemnitee, his spouse, heirs, executors, personal representatives or
administrators after the expiration of two (2) years following the date the
Indemnitee ceases (for any reason) to serve as either an Officer or Director and
any and all such claims and causes of action of the Corporation (or any of its
subsidiaries) shall be extinguished and deemed released unless asserted by
filing of a legal action within such two year period.

16



--------------------------------------------------------------------------------



 



     Section 23. Contribution.
          (a) Subject to Section 4, if the indemnification provided in Sections
3(a) and 3(b) hereof is unavailable and may not be paid to the Indemnitee for
any reason, then in respect of any Proceeding in which the Corporation is
jointly liable with the Indemnitee (or would be if joined in such Proceeding),
the Corporation shall contribute to the amount of Liabilities and Expenses paid
or payable by the Indemnitee in such proportion as is appropriate to reflect
(i) the relative benefits received by the Corporation on the one hand and the
Indemnitee on the other hand from the transaction from which such Proceeding
arose, and (ii) the relative fault of the Corporation on the one hand and of the
Indemnitee on the other in connection with the events that result in such
Liabilities and Expenses, as well as any other relevant equitable
considerations. The relative fault of the Corporation on the one hand and of the
Indemnitee on the other shall be determined by reference to, among other things,
the parties’ relative intent, knowledge, and access to information and
opportunity to correct or prevent the circumstances resulting in such
Liabilities and Expenses. The Corporation agrees that it would not be just and
equitable if contribution pursuant to this Section 23 were determined by pro
rata allocation or any other method of allocation that does not take into
account the foregoing equitable considerations.
          (b) A determination as to the amount of the contribution, if any,
shall be made by:
          (i) a court of competent jurisdiction upon the application of both the
Indemnitee and the Corporation (if an action or suit had been brought in, and
the final determination had been rendered by, such court);
          (ii) the Board of Directors in accordance with Section 7(b) hereof; or
          (iii) Independent Counsel in accordance with Section 7(b) hereof.
     Section 24. Priority of Indemnification. The Corporation hereby
acknowledges that the Indemnitee may have certain rights to indemnification,
advancement of Expenses and/or insurance provided to the Indemnitee by other
parties (collectively, the “Other Indemnitors”). Subject to Section 9(c), the
Corporation hereby agrees (i) that it is the indemnitor of first resort (i.e.,
its obligations to the Indemnitee are primary and any obligation of the Other
Indemnitors to advance Expenses or to provide indemnification for the same
Expenses or Liabilities incurred by the Indemnitee are secondary), (ii) that it
shall be required to advance the full amount of Expenses incurred by the
Indemnitee and shall be liable for the full amount of all Expenses and
Liabilities to the extent legally permitted and as required by the terms of this
Agreement and the Corporation’s organizational documents (or any other agreement
between the Corporation and the Indemnitee), without regard to any rights the
Indemnitee may have against the Other Indemnitors, and, (iii) that it
irrevocably waives, relinquishes and releases the Other Indemnitors from any and
all claims against the Other Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof. Subject to Section 9(c), the
Corporation further agrees that no advancement or payment by the Other
Indemnitors on behalf of the Indemnitee with respect to any claim for which the
Indemnitee has sought indemnification from the Corporation shall affect the
foregoing, and the Other Indemnitors shall have a right of contribution and/or
be subrogated to the extent of such advancement or payment to all of the rights
of recovery of the Indemnitee against the Corporation. The Corporation and the
Indemnitee agree that the Other Indemnitors are express third party
beneficiaries of the terms of this Section 24.

17



--------------------------------------------------------------------------------



 



     Section 25. Enforcement. The Corporation shall be precluded from asserting
in any Proceeding that the procedures and presumptions of this Agreement are not
valid, binding and enforceable. The Corporation agrees that its execution of
this Agreement shall constitute a stipulation by which it shall be irrevocably
bound in any court of competent jurisdiction in which a Proceeding by Indemnitee
for enforcement of his or her rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Corporation to comply with the
provisions of this Agreement shall cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law shall be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.
     Section 26. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.
     Section 27. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.
     Section 28. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
     Section 29. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.
     Section 30. Service of Process and Venue. For purposes of any Proceedings
to enforce this agreement, the Corporation consents to the jurisdiction and
venue of any federal or state court of competent jurisdiction in the State of
Florida, and waives and agrees not to raise any defense that any such court is
an inconvenient forum or any similar claim.

18



--------------------------------------------------------------------------------



 



     Section 31. Governing Law. This Agreement shall be subject to and construed
according to the laws of the State of Florida. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Florida govern indemnification by the Corporation of its
Directors or Officers, then the indemnification provided under this Agreement
shall in all instances be enforceable to the fullest extent permitted under such
law, notwithstanding any provision of this Agreement to the contrary.
     Section 32. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
     Section 33. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first written above.

            DYCOM INDUSTRIES, INC.
      By /s/       Name:      Title:            INDEMNITEE
      By /s/       Name:         Title:        

20